The plaintiff’s petition for certification for appeal from the Appellate Court, 31 Conn. App. 629 (AC 11160), is granted, limited to the following issues:
“1. Did the Appellate Court correctly conclude that the provisions for service of process set forth in General Statutes § 52-57 (e) are mandatory rather than permissive?
“2. Should the Appellate Court have considered the defendant’s argument, raised for the first time in its reply brief, that service of process was not required to confer jurisdiction on the trial court to hear the plaintiff’s application to vacate?”
*910The Supreme Court docket number is SC 14835.
Decided September 15, 1993*
Lawrence J. Campane, in support of the petition.
Anne Goldstein, in opposition.